Citation Nr: 1135437	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-35 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1979 to June 1983 with additional periods of unverified Reserves service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a June 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was last brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was previously remanded by the Board for additional development in October 2009.  Specifically, the Board determined that the Veteran should be afforded a VA examination to determine whether any current acquired psychiatric disorder is etiologically related to his active service.  In the October 2009 remand, the Board requested the VA examiner specifically address the Veteran's assertion of in-service symptoms and treatment for depression, which have been supported by "buddy statements" submitted by the Veteran.  

The Board notes that the Veteran was provided a VA examination in December 2010, at which a diagnosis of mood disorder secondary to Hepatitis C and chronic urticaria was rendered.  Further, the VA examiner opined that the Veteran's mood disorder is at least as likely as not etiologically related to his active service.  Following a request for clarification, the examiner amended his opinion in February 2011, stating that if service connection is not in effect for Hepatitis C and/or chronic urticaria, then his opinion would be that the Veteran's mood disorder is not etiologically related to his active service.  In considering the  December 2010 VA examination report, in conjunction with the February 2011 addendum, the Board notes that the Veteran is not currently service-connected for either Hepatitis C or chronic urticaria.

However, the Board notes there is currently pending a claim of service connection for Hepatitis C.  See May 2011 VA letter to the Veteran.  As such, the Board finds the Veteran's claim of service connection for an acquired psychiatric disorder is impacted by the outcome of his claim for entitlement to service connection for Hepatitis C and therefore, the service connection claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's service connection claims must be remanded to the AOJ in accordance with the holding in Harris.

Finally, the Board again notes the VA examiner was requested to consider in his opinion the Veteran's statements, supported by "buddy statements", that he suffered from symptoms of depression in service.  See, e.g., July 2009 statements of H.F. and A.T.  However, in rendering his etiological opinion, the VA examiner did not include a discussion of these assertions of in-service symptomatology and treatment.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, on remand, the Veteran should be afforded another examination, which takes into account the Veteran's assertions of in-service symptomatology and treatment for depression.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Adjudicate the issue of entitlement to service connection for Hepatitis C.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Following the above, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current acquired psychiatric disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate whether the Veteran has any current acquired psychiatric disorder, and provide a current diagnosis.  The examiner should also provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current acquired psychiatric disorder is etiologically related to the Veteran's active military service.  For the purposes of offering an etiological opinion, the examiner should accept as credible the Veteran's assertions of in-service symptomatology and treatment related to depression as supported by the "buddy statements" submitted by the Veteran.  A detailed rationale should be provided for all opinions, including a discussion of the evidence used to reach the requested opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



